Citation Nr: 1531926	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic ligament strain of the left ankle.  

2.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder.  

3.  Entitlement to a total disability rating based on individual unemployability as due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from October 1981 to March 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in June 2012, remanded the claims for further evidentiary development.  In an August 2014 decision, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and via a May 2015 order, the Board's earlier decision, with respect to the issues of entitlement to TDIU and to increase in ratings for ankle and psychiatric disabilities, was vacated and remanded.  The below decision and remand order serve to effectuate the Court's order.  

The issues of entitlement to a higher rating for anxiety and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran experiences marked limitation of motion, with the sole functional limitation of pain, due to her service-connected left ankle ligament disability.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but not higher, for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.16, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2014).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 556 U.S. 396 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided a notice in letters dated in September 2007 and May 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

The Board also finds that the requirements under the duty to assist have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, un-obtained, relevant, or available evidence.  VA has obtained VA examinations with respect to the claim on appeal, which the Board finds adequate for adjudication purposes.  Further, in awarding the maximum schedular rating of 20 percent for the Veteran's ankle disability, and in noting that the Veteran has not alleged any worsening of her ankle to the point that is outside of what is contemplated by applicable regulations since the most recent examination of 2012, there is no prejudice to the Veteran in adjudicating the claim for her ankle disability at this time.  The Board has specifically discussed the applicability of regulatory language to the Veteran's disability picture as ordered by the Court, and has, in the issuance of this rating, fully complied with the Court's instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development, and the claim is ripe for appellate review.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  The disability picture for the service-connected ankle is such that a 20 percent rating for the entire period under appeal is warranted, and thus, there is no need for the application of a so-called "staged rating."  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).



Analysis-Left Ankle

As noted briefly in the introductory section, this case has been before the Board on previous occasions and entitlement to a disability rating in excess of 10 percent for ankle ligament strain was denied in a decision of August 2014.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), and via a Joint Motion for Remand between the Veteran's counsel and counsel for the Secretary of Veterans Affairs, the portion of the decision addressing this issue was vacated and dispatched back to the Board for actions consistent with the joint motion.  

Essentially, the Joint Motion noted that the Veteran was properly rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 for her limitation of motion in the left ankle; however, the Board was deemed to have erred when it failed to discuss, specifically, as to if the noted limitation of dorsiflexion to 5 degrees (as demonstrated in an August 2012 VA examination report) constituted "moderate" or "marked" limitation within the meaning of the regulation.  It was specifically ordered that the record be reviewed and that the Board determine whether the Veteran experiences moderate or marked limitation of motion in the ankle.  

At the outset, the Board acknowledges that it is prohibited from substituting its own medical judgment for that of a healthcare professional.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the determination as to if a Veteran's disability is considered "moderate" or "marked" within the meaning of applicable regulations is a legal, as opposed to a medical, question.  In this regard, while there is no legal guidance so as to tell the Board what specifically constitutes "marked" or "moderate" limitation of ankle motion within the meaning of the applicable regulatory provision, in determining a rating, the Board must review the evidence of functional impairment and limitation of motion and then consider such findings in a matter that is "equitable and just."  38 C.F.R. § 4.6.  

Here, the Veteran does not contest that she demonstrated a 5 degree limitation of dorsiflexion in her left ankle in her August 2012 VA examination.  She does not allege, and the record does not demonstrate, that ankylosis is or ever has been present, and she also does not contest the evidentiary findings dating to October 2007 which demonstrated a disability in the left ankle defined by limitation of motion and pain on movement.  Prior to the August 2014 decision which has now been vacated, the Veteran did not demonstrate additional loss of motion with repeated movement, and there were not associated functional impairments in the form of weakness, fatigability, or incoordination.  Pain was the sole functional impairment contributing to the loss of motion, and throughout her appeal to the Court, it is apparent that such symptoms remain constant.  Her current representative has not alleged a worsening or a change in pathology, and the Veteran has not articulated that the Board does not have a current and adequate record of the state of the service-connected left ankle disability picture.  

The physical examination findings of October 2007 and August 2012, which were listed in the August 2014 Board decision and are not disputed, are thus incorporated by reference:  

At an October 2007 VA examination, the Veteran reported episodes of swelling and pain.  Range of motion of the left ankle was plantar flexion from 0 to 35 degrees; dorsiflexion 0 to 10 degrees; inversion 0 to 10 degrees; and eversion 0 to 5 degrees.  There was no additional limitation of movement on repetitive testing.  There was no loss of bone, instability, angulation, or tendon abnormality.  

At an August 2012 VA examination, the Veteran reported a decrease in range of motion and occasional swelling.  Range of motion was plantar flexion to 45 degrees with no objective evidence of pain, and dorsiflexion to 5 degrees, with objective evidence of pain at 5 degrees.  There was no loss of strength or additional limitation of movement on repetitive testing.  Functional loss was noted as less movement than normal and pain on movement.  There was no ankylosis of the ankle joint and no instability.  Diagnostic imaging showed mild generalized osteopenia and mild generalized ankle joint swelling.  The examiner noted that the Veteran was not limping when she walked, nor did she wear an ankle brace.

The Veteran has never demonstrated ankylosis in her ankle; however, with respect to the diagnostic criteria applicable for such a disability, it is noted that ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  Such a rating specifically requires the presence of ankylosis as an additional factor along with limitation of motion; however, the language of the regulation is helpful when considering the applicability of a rating under Code 5271.  

Indeed, the maximum schedular rating under Code 5271, which is specific to disability manifested by limitation of motion in the ankle (which the Court and Veteran concede as the best description of the service-connected left ankle disability picture), allows for a 20 percent rating for marked limitation of motion in the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  If ankylosis is present, a limitation of motion of dorsiflexion between 0 and 10 percent is sufficient to merit a 30 percent evaluation.  While ankylosis is not present with the Veteran, given that she has demonstrated a dorsiflexion limited to at most 10 degrees, with more recent findings indicating a limitation to 5 degrees, she experiences symptoms which are somewhat analogous to those which would warrant a 30 percent rating if she had the additional disability of ankylosis.  As she specifically does not have that disorder (there is some level of movement in her feet), she can't qualify for a rating under 5270; however, given that VA regulations consider limitation of dorsiflexion between 0 and 10 degrees to be fairly severe in the context of that regulatory scheme, by analogy, the Board should consider such a factor in applying Code 5271.  It is also noted that the August 2012 VA examination report listed normal dorsiflexion as being t0 20 degrees, and thus, a 5 degree presentation appears to be quite significantly lower than what a non-disabled person would manifest.  

Taking this into consideration, the Board finds that an "equitable and just" reading of Code 5271 allows for a conclusion that a limitation of dorsiflexion demonstrated to be no more than 10 degrees (and at the worst presentation, no more than 5 degrees) is a "marked" limitation of motion within the meaning of the applicable regulation.  38 C.F.R. § 4.6.  With pain being the factor contributing to this limitation of motion, the Board is satisfied that the Veteran experiences a disability warranting the assignment of the maximum schedular rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Accordingly, this portion of the Veteran's claim is granted.  

As noted, the Veteran's chief complaint is pain in the ankle causative of marked limitation of motion.  In that respect, the Veteran's complaints have been fully substantiated by the objective medical findings noted in the 2007 and 2012 VA examinations of record.  These symptoms are expressly considered in the above-discussed applicable regulatory criteria, as is the specific impact of the solely present functional impairment of pain on motion.  DeLuca at 202 .  As such, there is nothing so unique as to take the disability picture outside of the norm, and there is no need for a remand for referral to the Director of VA's Compensation Service for consideration of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  Here, the preponderance of the evidence supports a conclusion that the Veteran experiences a marked limitation of motion for her left ankle disability, and the maximum schedular rating of 20 percent is warranted.  The evidence does not indicate that the Veteran is entitled to consideration of an extraschedular rating, and thus, she is not entitled to a rating in excess of 20 percent.  Accordingly, there is no applicability of the "benefit of the doubt" rule with respect to the portion of the claim relating to entitlement to a disability rating in excess of 20 percent   38 U.S.C.A. § 5107(b) (West 2014); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

A 20 percent disability evaluation for chronic ligament strain of the left ankle is granted subject to the statutes and regulations applicable to the payment of VA monetary benefits.  


REMAND

With respect to entitlement to a disability rating in excess of 50 percent for anxiety disorder, the Joint Motion for Remand determined that the Board failed to articulate why demonstrated deficiencies in "judgment, thinking, family relations, work, mood, and school," which were reported in an October 2007 VA examination, did not amount to occupational and social impairment in most areas, which if demonstrated, would entitle the Veteran to a 70 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9400.  

The Joint Motion also noted that the Board, in its August 2014 decision, relied on a more recent 2012 examination, which described "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  That is to say, there was some demonstrated conflict in the record as regards the level of severity displayed throughout the appeal period, and the Board did not explain why it chose to rely on the 2012 findings without further delving into if the 2007 findings represented an overall worsening of the anxiety disorder or, alternatively, if they were manifestations that should have been considered in assignment of a potential staged rating..  

Of note, the Veteran did, at the time of the filing of her claim, demonstrate sporadic employment history that had been impacted by her service-connected psychiatric disability.  Specifically, in the October 2007 opinion, it was noted that the Veteran had experienced "extended periods of unemployability," and that she had quit jobs "impulsively."  It is apparent that as of the date of the last VA examination in 2012, the Veteran was employed fulltime as a security guard, which she reported enjoying as it did not require much interaction with other people.  Nonetheless, between August 2007 and October 2007, the Veteran had very limited income and had quit her job in vending machine repair as due to factors such as decreased concentration, irritability, fatigue, and difficulty in adjusting.  In a 2008 VA orthopedic examination, the Veteran reported being unemployed.  

Given that the Veteran has demonstrated problems with occupational functioning over the course of her appeal, the Board is not confident that the latest VA examination of record, which is three years in age, accurately represents the current level of her psychiatric disability.  Moreover, there is some apparent disparity between the findings of the 2007 examiner and that of the 2012 examiner as regards the potential level of occupational and social impairment associated with service-connected anxiety.  In cases where an increase in disability rating is sought, the current and most accurate assessment of the disability picture at issue is of the most paramount concern to the resolution of the claim.  As such, the Board will remand this matter to obtain a comprehensive VA psychiatric examination that addressed the current level of occupational and social impairments associated with the service-connected anxiety disorder.  To the extent possible, the examiner should also opine as to any fluctuations of severity occurring between the time proximate to the filing of her claim for an increase and the present.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

The Board notes that the question of unemployability is a legal in nature (as opposed to medical in nature).  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  However, as the specific regulatory criteria for service-connected anxiety includes a medical inquiry into occupational and social functional impairments, the remand ordered to address the level of severity associated with service-connected anxiety is also pertinent to the question of entitlement to TDIU.  Further, the issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to a higher rating for the anxiety disorder, and adjudication on the TDIU issue cannot occur until resolution of the increase in rating claim has occurred.  In that regard, an opinion should also be provided by a VA examiner regarding the functional impairments associated with service-connected anxiety, bilateral knee disabilities, and the service-connected ankle disorder as regards impact on employment from August 2006 (one year prior to the filing of the claim) to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations with appropriate examiners to address the following:  

a)  What is the level of severity of the Veteran's service-connected general anxiety disorder between August 2006 and the present?  In answering the question, the examiner should conduct a mental status examination, and should describe how psychiatric symptoms result in any impairment in occupational and social functioning throughout the period under appeal.  

A listing of symptoms associated with the disorder, to include any noted remissions, along with the functional impact of said symptoms on work and social interactions should be reported in the narrative portion of the examination report.  

The examiner should specifically note the impact of reported impairments in judgment, thinking, family relations, work, mood, and/or school as they pertain to occupational and social functional impairment between 2006 and the present.  

b)  What is the functional impairment on employability, given her skills, training, and education, either combined or taken individually, of the Veteran's service-connected anxiety, left ankle disorder, and bilateral knee disorders, between August 2006 and the present?  The Veteran's sporadic work history in 2007 and 2008, with noted episodes of impulsive leaving of work prior to 2011, should be discussed as well as the Veteran's current employment status.  

All opinions should be supported by detailed rationales.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  If warranted based on the evidence obtained in the VA examinations, the RO should consider the applicability of staged ratings for the Veteran's anxiety and, should entitlement be warranted, for a TDIU.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and return the claims to the Board for adjudication.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


